DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-5, 7-12, and 14-20 are pending in this application.
	Claims 18-20 are withdrawn in this application.
Claims 1-5, 7-12, and 14-17 are amended in this application.
	Claims 6 and 13 are canceled in this application.
Response to Arguments
Applicant’s remarks and amendments filed on 03/18/2021 have been fully considered.
Applicant requests withdrawal of the 35 USC § 112 rejections and claim objections set forth in the previous office action.
The 35 USC § 112 rejections and claim objections set forth in the previous office action are withdrawn due to the present claim amendments.
Firstly, applicant argues that there are significant physical and chemical differences between expandable graphite and ammonium polyphosphate for use in a hose assembly. The applicant’s argument is found to be not persuasive for the following reasons.
Independent claim 1 utilizes open claim language with the transitional phrase “comprising,” which is synonymous with "including," "containing," or "characterized by," and is inclusive or open-ended and does not exclude additional, un-recited elements or method steps, see MPEP 2111.03, I. Therefore, the present scope of the claims allows for the inclusion of Mentink’s expandable graphite components.
Moreoever, there is nothing in the primary reference that would prohibit, deter, or dissuade one of ordinary skill in the art from including other flame resistant materials, such as expandable graphite in combination with ammonium polyphosphate. Furthermore, Mentink actually suggests including one or more additives into its hose (Mentink, Par. 0049). It is further noted, that in the instant specification it is indicated that the ammonium polyphosphate can be suitably used with expandable graphite (Instant specification Par. 0055).
Secondly, applicant argues that the claimed invention shows superior and unexpected results evidenced by figures 13 and 14 in the instant application which compare example 1 and comparative examples 1-7. The applicant’s argument is found to be not persuasive for the following reasons.
The applicant only shows one inventive example of the claimed invention, and therefore does not provide evidence commensurate in scope with the claimed invention. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980), see MPEP 716.02 (d).
Applicant does not compare the claimed invention with the closest prior art of record, which would be modified Mentink as discussed below, which includes a thermoplastic expandable graphite hose also comprising ammonium polyphosphate, see MPEP 716.02 (e). 
Thirdly, applicant argues that one of ordinary skill in the art would not look towards the composition of Nam to teach compounding APP with TPV due to the difference between TPV and EVA 
Note that while Nam does not disclose all the features of the present claimed invention, Nam is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nively, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Nam is applied as a secondary reference and is only being used for its ammonium polyphosphate (APP) flame resistant material. Nam is not being relied upon for the EVA resin. Further, Mentink in view of Nam is not relied upon alone to render obvious the newly amended claim 1. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
A new grounds of rejection has been made. In the new grounds of rejection Qui is further applied and establishes that the decomposition temperature of the APP is 295 °C. Further, Mentink is relied upon for the teachings of the melting point (softening point) of TPV that is less than 250 °C (Mentink, Par. 0042), and also explicitly teaches co-extruding flame resistant materials at a temperature from about 180-250 °C (Mentink, Par. 0083).One of ordinary skill in the art would understand that when processing and forming the TPV flame resistant hose of modified Mentink to not process above APP’s decomposition temperature. Therefore, one of ordinary skill in the art would have a broad temperature range to process modified Mentink’s TPV flame resistant hose.
Fourthly, applicant argues that Qui is very different from Mentink, and therefore one of ordinary skill in the art would not look towards Qui to modify modified Mentink. The applicant’s arguments are found to be not persuasive for the following reasons.
In response to applicant's argument that Qui is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Qui and Mentink look to solve the problem of improving flame resistant properties.
Note that while Qui does not disclose all the features of the present claimed invention, Qui is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Further, both Nam and Qui teach that it is well known and well within the abilities of one skilled in the art to use APP as a flame resistant material for many different applications (such as in resins, tubing, and textiles). Qui using APP as a flame resistant material for textiles further shows the known versatility of APP as a flame resistant material in a variety of industrial applications. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). No knowledge was gleaned from applicant’s disclosure to establish the prima facie case obviousness presented below.  Therefore, the grounds of rejection do not rely on impermissible hindsight, and are considered proper.
Claim Interpretation
Claims 1-5, 8, and 16 recite the term “about.” This term is relative and the specification is silent regarding a definition for the term, see MPEP 2173.05(b). For examination purposes the term “about” is interpreted as meaning within reasonable measurement error that would be understood by one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mentink (WO 2016153993 A1) in view of Nam et al. (WO 2011053088 A2) and Qiu et al. (CN 103252200 A, herein English machine translation is utilized for all citations).
Regarding claim 1, Mentink teaches a flame resistant hose assembly comprising: a tubular inner layer having an interior radial surface and an exterior radial surface with said tubular inner layer defining a longitudinal axis, a flame resistant layer disposed about and covering said exterior radial surface, said flame resistant layer formed from a flame resistant material (Claim 1, abstract) comprising: a polymeric binder comprising a thermoplastic vulcanizate  having a melting temperature (softening point) of less than 250°C (Par. 0039-0042), which is encompassed by the claimed range of less than about 250°C, and therefore satisfies the claimed limitation, see MPEP 2131.03. Mentink further teaches wherein the flame resistant material comprises and an expandable flame resistant composition (graphite); wherein said flame resistant layer expands when heated to a temperature of about 220°C or greater and maintains a post-expansion coverage of said exterior radial surface of said tubular inner layer of greater than about 95% (Claim 1, abstract). Mentink’s temperature range overlaps the claimed range of 230°C or greater, and therefore, establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Mentink does not teach wherein the expandable flame resistant composition comprises ammonium polyphosphate in an amount from about 10 to about 60 parts by weight based on 100 parts by weight of said flame resistant material.

Since both Mentink and Nam teach flame resistant tubes capable of expanding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mentink with the teachings of Nam and have the expandable flame resistant composition comprise ammonium polyphosphate. This would allow the flame resistant tube to have excellent mechanical properties, high flame retardancy, as well as colorability (Nam, Par. 17, 21).
Modified Mentink further teaches wherein the ammonium polyphosphate decomposes to form ammonia (Nam, Par. 21). Modified Mentink does not teach wherein said ammonium polyphosphate has a decomposition temperature of greater than about 250°C to form ammonia and phosphoric acid.
Qiu teaches a flame resistant composition comprising ammonium polyphosphate (APP) (Qiu, Par. 0001, 0005) wherein said ammonium polyphosphate has a decomposition temperature of greater or equal to 295°C to form phosphoric acid (Qiu, 0022-0023). Qui’s temperature range lies within the claimed range of greater than about 250°C, and therefore satisfies the claimed range, see MPEP 2131.03. It would have been obvious to one skilled in the art that the ammonium polyphosphate would decompose to form ammonia and phosphoric acid (Nam, Par. 21 and Qiu, Par. 0023).
Since both modified Mentink and Qiu teach flame resistant compositions comprising ammonium polyphosphate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the flame resistant composition of Qiu as the flame resistant composition of modified Mentink. This would allow the flame resistant composition to have easy dispersion, good compatibility, high stability, and low moisture absorption (Qiu, Par. 0008).

Regarding claim 3, modified Mentink further teaches the flame resistant hose assembly as set forth in claim 1 wherein said flame resistant layer has a volumetric expansion of from about 25 to about 500% when heated to a temperature of about 220°C or greater (Mentink, Par. 0055). It would have been obvious to one skilled in the art that this volumetric expansion would result in a thickness expansion that would overlap the claimed range of at least two times greater than the pre-expansion thickness, see MPEP 2144.05, I. Modified Mentink's temperature range overlaps the claimed range of 230°C or greater, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.  
Regarding claim 4, modified Mentink further teaches the flame resistant hose assembly as set forth in claim 1 wherein said flame resistant layer maintains a post-expansion coverage of said exterior radial surface of said tubular inner layer of greater than about 99% (Mentink, claim 3, Par. 0052), which is the same as the claimed range, see MPEP 2131.03 .
Regarding claim 5, modified Mentink further teaches the flame resistant hose assembly as set forth in claim 1 wherein said expandable flame resistant composition is present in an amount from 30 to 100 parts by weight based on 100 parts by weight of a flame resistant material (resin composition) (Nam, Par. 11-12, 21), which overlaps the claimed range of about 20 to about 45 parts by weight, see MPEP 2144.05, I.

Regarding claim 8, modified Mentink further teaches the flame resistant hose assembly as set forth in claim 7 wherein said ammonium polyphosphate has a degree of polymerization of greater than 1,000 (Qiu, Par. 0005), which overlaps the claimed range of about 1,000 to about 5,000, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. 
Regarding claim 9, modified Mentink further teaches the flame resistant hose assembly as set forth in claim 1 wherein said ammonium polyphosphate is a crystal phase II ammonium polyphosphate (Qiu, Par. 0005).
Regarding claim 12, modified Mentink further teaches the flame resistant hose assembly as set forth in claim 1 wherein said expandable flame resistant composition further comprises melamine (Qiu, Par. 0006, 0011-0013).
Regarding claim 14, modified Mentink further teaches the flame resistant hose assembly as set forth in claim 13 wherein said thermoplastic vulcanizate comprises ethylene propylene diene monomer and polypropylene (Mentink, Claim 7-8, Par. 0041).
Regarding claim 15, modified Mentink further teaches the flame resistant hose assembly as set forth in claim 1 further comprising one or more additional layers selected from: a second flame resistant layer; a reinforcing layer comprising reinforcing fibers; an elastomeric layer; and an anti-permeation layer (Mentink, Claims 10-13).
Regarding claim 16, modified Mentink further teaches the flame resistant hose assembly as set forth in claim 1, wherein the flame resistant material is coextruded from about 180 to about 250°C (Mentink, Par. 0083). This results in a flame resistant material with a melting temperature from about 180 to about 250°C, which lies within the claimed range of about 180 to about 250°C, and therefore, satisfies the claimed range, see MPEP 2131.03.
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mentink (WO 2016153993 A1) in view of Nam et al. (WO 2011053088 A2) and Qiu et al. (CN 103252200 A, herein English machine translation is utilized for all citations) as applied to claim 1 above, and further in view of Futterer et al. (US 20100227952 A1).
Regarding claim 10, modified Mentink teaches all of the elements of the claimed invention as stated above for claim 1.
Modified Mentink does not teach wherein said ammonium polyphosphate is a crystal phase V ammonium polyphosphate.
Futterer teaches a flame resistant composition (Futterer, abstract, Par. 0007), which can be used for tubes (Futterer, Par. 0037), and comprises ammonium polyphosphate wherein said ammonium polyphosphate is a crystal phase V ammonium polyphosphate (Futterer, abstract, Par. 0008, 0024).
Since both modified Mentink and Futterer teach a flame resistant composition comprising ammonium polyphosphate which can be used for tubes, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mentink (WO 2016153993 A1) in view of Nam et al. (WO 2011053088 A2) and Qiu et al. (CN 103252200 A, herein English machine translation is utilized for all citations) as applied to claim 1 above, and further in view of Satoshi (EP 0094650 A2).
Regarding claim 11, modified Mentink teaches all of the elements of the present invention as stated for claim 1. 
Modified Mentink does not teach wherein said expandable flame resistant composition further comprises a carbohydrate and/or a polyhydric alcohol.
Satoshi teaches a flame resistant composition which comprises a polyhydric alcohol (Satoshi, abstract, Page 3, Line 13 – Page 4 Line 2). 
Since both modified Mentink and Satoshi teach flame resistant compositions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Satoshi for modified Mentink and have the flame resistant composition comprise a polyhydric alcohol. This would allow the flame resistant composition to have enhanced flame resistance (Satoshi, Page 1 Lines 19-24).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Eli D. Strah/Primary Examiner, Art Unit 1782